DETAILED ACTION
Response to Amendment
This action is responsive to the amendment filed on 12/16/2021. Claims 1-20 are pending and have been examined.  Claims 1, 3-4, 8, 11, 13-14, 16 and 18-19 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, USPAT No.:  5,469,552, Cowlishaw, 2011/0296229 and further in view of Gabrielli, PGPUB No.:  2018/0293078 (all references cited on one of PTO-892 filed on 4/23/2020 or 7/28/2020).

	In regards to claim 11, Suzuki teaches “A computer system for facilitating processing within a computing environment” (See Fig. 3:  wherein a system is disclosed.  For example, all elements of Fig. 3 and an external memory (not shown) would be considered a computer system for processing (See column 7, line 25-67 and Figs. 4-5 for a more detailed explanation of the elements of Fig.3)) “the computer system comprising: a memory; and a processor coupled to the memory” (Column 7, lines 20-67 and See Fig. 3:  wherein the pipelined processor is coupled to the memory (not shown).  Wherein elements 1, 2, 4 and 7 are pipeline components of a data processing apparatus (i.e. a system with a processor pipeline), and the combination of those pipeline components are considered a processor and would be coupled to external memory through bus control unit (element 6)) “wherein the computer system is configured to perform a method comprising: executing an instruction on the processor” (Column 5, lines 28-56 and Column 8, lines 35-67:  wherein a method is performed by executing a floating point instruction on the processor (See Figs. 3-5 which disclose a pipeline of a processor)) “performing one or more operations, based on executing the instruction” (Column 10, lines 45-67 to Column 11, lines 1-6 and Column 14, lines 20-67:  wherein one or more operations are performed based on executing the floating point instruction (also see Column 8, lines 35-67 for further details of operations performed in light of floating point instruction execution)) “determining, based on executing the instruction, whether an overflow condition occurred” (Column 9, lines 1-15 and Column 11, lines 1-5 and 56-67:  wherein based on executing a floating point instruction an overflow detector determines if an overflow condition has occurred) “obtaining an overflow interrupt indicator for the instruction” (Column 9, lines 33-57 and See Fig. 5:  wherein an overflow interrupt indicator (element 31c) is obtained for the instruction) “the overflow interrupt indicator indicating whether the interrupt processing is to be disabled for the instruction based on the overflow condition” (Column 9, lines 33-57 and See Fig. 5:  wherein an overflow interrupt indicator (element 31c) indicates whether the interrupt processing is inhibited (disabled) for the instruction based on an overflow condition detected by overflow detector (element 22c)) “performing a logical operation using an overflow indicator indicating that the overflow condition occurred and the overflow interrupt indicator to obtain a result of the logical operation” (Column 9, lines 33-57 and See Fig. 5:  wherein a logical AND operation (element 34) is performed using an overflow exception detection signal (overflow indicator) and the overflow interrupt indicator (element 31c) to obtain a result of the logical operation) “performing interrupt processing for the overflow condition, based at least in part on the result of the logical operation and instruction overflow interrupt indicator being set to a defined value” (Column 9, lines 33-57 and See Fig. 5:  wherein the exception processing is performed for the overflow condition based on the result of the AND operation performed at element 34 and the interrupt indicator (element 31c) being set to one (also see Column 10, lines 45-67 to Column 11, lines 1-6 and Column 14, lines 22-67)) “and bypassing the interrupt processing for the overflow condition, based at least in part on the result of the logical operation and the overflow interrupt indicator being set to another defined value.” (Column 9, lines 33-57 and See Fig. 5:  wherein the exception processing is inhibited (bypassed) for the overflow condition based on the result of the AND operation performed at element 34 and the interrupt indicator (element 31c) being set to zero (also see Column 10, lines 45-67 to Column 11, lines 1-6 and Column 14, lines 22-67))
Suzuki does not teach “based, on determining that the overflow condition occurred: setting a condition code, based on executing the instruction, the condition code reflecting the overflow condition, based on the overflow condition occurring”, “obtaining a per-instruction overflow interrupt indicator for the instruction”, “the per-instruction overflow interrupt indicator being specified by the instruction and located in a location accessible to the instruction, the per-instruction overflow interrupt indicator indicating whether the interrupt processing is to be disabled for the instruction based on the overflow condition”, “performing interrupt processing for the overflow condition, based at least in part on the per-instruction overflow interrupt indicator being set; and bypassing the interrupt processing for the overflow condition, based at least in part on the per-instruction overflow interrupt indicator being set” nor “wherein the condition code is still set to reflect the overflow condition based on the bypassing occurring”.  Suzuki discusses using a global bit of a control register to either enable or bypass interrupt processing due to an overflow condition for all instructions in a processor that may cause overflow conditions, however Suzuki does not teach an instruction in a processor that includes a bit field or indicator that can enable or bypass interrupt processing for the instruction.
	Cowlishaw discusses obtaining a per-instruction interrupt indicator for an instruction ([0027-0029 and 0033-0034]:  wherein a floating-point instruction obtains a quantum error mask bit (per-instruction interrupt indicator).  Wherein the instruction is encoded with a bit or control field which indicates whether a trap (interrupt) should be performed for the instruction or should be bypassed) the per-instruction interrupt indicator being specified by the instruction and located in a location accessible to the instruction, the per-instruction interrupt indicator indicating whether the interrupt processing is to be disabled for the instruction based on an interrupt condition ([0027-0029 and 0033-0035]:  wherein an floating point instruction obtains a quantum error mask bit (per-instruction interrupt indicator) located in a bit or control field of the instruction.  Wherein the instruction is encoded with a bit or control field, and when the bit or field is not set an exception (interrupt) does not cause a trap to occur.  Therefore, the exception processing is disabled because trap processing is not performed (See Fig. 2)) performing interrupt processing for the interrupt condition, based on the per-instruction interrupt indicator being set ([0027-0029 and 0033-0035]:  wherein the instruction is encoded with a bit or control field, and when the bit or field is set an exception (interrupt) causes a trap execution (interrupt processing) to be performed (See Fig. 2)) and bypassing the interrupt processing for the interrupt condition, based on the per-instruction interrupt indicator. ([0027-0029 and 0033-0035]:  wherein the instruction is encoded with a bit or control field, and when the bit or field is not set an exception (interrupt) does not cause a trap to occur.  Therefore, the exception processing is bypassed because trap processing is not performed (See Fig. 2)). The combination would have a system like Suzuki, where a bit controls whether interrupt processing is performed or bypassed for an overflow condition caused by executing a floating-point instruction, that stores said bit for controlling interrupt processing and bypassing in a field of the instruction as taught in Cowlishaw.  One of ordinary skill in the art would be motivated to include a bit that controls interrupt processing and bypassing in individual instructions for the benefit of providing added flexibility (see Cowlishaw [0028]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the overflow interrupt indicator of Suzuki to be used on an instruction level by being used as an indicator that can be encoded into individual instructions as taught in Cowlishaw.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (using a bit in a field of an individual instruction to enable or bypass interrupt processing) for another (using a bit in a global register used for all instructions to enable or bypass interrupt processing) for the benefit of added flexibility (Cowlishaw [0028]) (MPEP 2143, Example B).
	The overall combination of Suzuki and Cowlishaw does not teach “based, on determining that the overflow condition occurred: setting a condition code, the condition code reflecting the overflow condition, based on the overflow condition occurring” nor “the condition code is still set to reflect the overflow condition based on the bypassing”. Suzuki discusses detecting an overflow condition based on executing a floating-point instruction; however, Suzuki includes no discussion of setting a condition code based on detecting an overflow condition.
	Gabrielli discusses  based on determining that the overflow condition occurred:  setting a condition code, the condition code reflecting the overflow condition, based on the overflow condition occurring ([0067, 0072, 0075-0076 and 0078]:  wherein a condition code (flag) is set in a FPSR, based on determining that an overflow condition occurred due to instruction execution, wherein the condition code reflects the overflow condition in the OFC bit based on the overflow condition occurring(See Figs. 2-3 for further clarity)) “the condition code is still set to reflect the overflow condition based on the bypassing” ([0078]:  wherein the condition code is set on FPSR to reflect the overflow condition even if the FPCR register indicates that the overflow exception is not to cause a trap (bypass the trap/exception)).  The combination would have a system like Suzuki, which detects overflow conditions, that would store an indication of an overflow condition in a floating-point status register (FPSR) as taught Gabrielli responsive to execution of an instruction resulting in an overflow condition.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Suzuki to include a floating-point status register as taught in Gabrielli.  One of ordinary skill in the art would see that Suzuki is used to detect floating-point exceptions and either bypass or perform interrupt processing, but would see that there is not a status register used to record when an exception event has occurred (See Suzuki, Fig. 5).  Therefore, it would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using a floating point status register to record exception (interrupt) conditions in a system) to a known device (system of Suzuki) ready for improvement to yield predictable results (using a floating point status register to record the presence of exception conditions) for the benefit of efficiently identifying exception conditions caused by floating point execution. (MPEP 2143, Example D)  
	Claims 1 and 16 are similarly rejected on the same basis as claim 11 above, as they are the corresponding method and computer program product claims corresponding to the system of claim 11 above.

	The examiner notes that Claim 1 includes limitations stating “A computer program product for facilitating processing within a computing environment, the computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions”, which are not included in claim 11 above.  However, Cowlishaw teaches “A computer program product for facilitating processing within a computing environment, the computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions” ([0009 and 0041-0042]:  wherein a computer program product comprises a computer readable storage medium readable by a processing circuit and storing instructions is disclosed). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data processing apparatus of Suzuki to include a computer program product that stores executable instructions as taught in Cowlishaw.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using a computer program product to store executable instructions) to a known device (data processing apparatus of Suzuki which executes instructions) ready for improvement to yield predictable results (a data processing apparatus which executes instructions stored on a computer program product) for the benefit of added flexibility. (MPEP 2143, Example D)  
	In regards to claim 12, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer system of claim 11” (see rejection of claim 11 above) “wherein the per-instruction overflow interrupt indicator is located in a field of the instruction.” (Cowlishaw [0027-0028 and 0033-0035]:  wherein the per-instruction indicator is a control bit or field located in the instruction (Note: the overall combination of Suzuki and Cowlishaw teaches the per-instruction overflow indicator as indicated in claim 11 above because Suzuki teaches the overflow indicator and the combination of references teach a per-instruction overflow interrupt indicator))

	Claims 2 and 17 are similarly rejected on the same basis as claim 12 above, as they are the corresponding method and computer program product claims corresponding to the system of claim 12 above.

	In regards to claim 13, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer system of claim 11” (see rejection of claim 11 above) “wherein the overflow condition occurred based on performing an operation of the one or more operations, the operation being an arithmetic operation.” (Suzuki:  Column 1, lines 41-45, Column 4, lines 24-28:  wherein the overflow condition occurred based on performing an arithmetic operation (see Fig. 4 and 8 for further details)) |Gabrielli [0077]:  wherein an overflow condition occurred based on the execution of a vector arithmetic instruction)

	Claims 3 and 18 are similarly rejected on the same basis as claim 13 above, as they are the corresponding method and computer program product claims corresponding to the system of claim 13 above.

	In regards to claim 4, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer program product of claim 1” (see rejection of claim 1 above) “wherein the determining whether the overflow condition occurred comprises checking the overflow indicator set based on executing the instruction.” (Suzuki:  Column 9, lines 1-15:  wherein the overflow exception detector (element 22c) determines if an overflow condition occurred by checking the overflow signal set because the detector detects an overflow condition and then outputs an overflow detection signal, therefore the detector has also detected (i.e. checked, wherein check can mean detecting the presence of something) the overflow exception signal)

	In regards to claim 5, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer program product of claim 1” (see rejection of claim 1 above) “wherein the performing interrupt processing comprises reporting an interruptible condition.” (Suzuki:  Column 9, lines 51-56:  wherein performing interrupt processing comprises reporting a trap condition (interruptible condition) by outputting a trap activate signal| Gabrielli [0075 and 0078]:  wherein performing the interrupt processing causes an interruptible condition to be reported to the operating system)
	In regards to claim 6, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches, “The computer program product of claim 1” (see rejection of claim 1 above).
	The overall combination of Suzuki, Cowlishaw and Gabrielli thus far does not teach, “wherein the bypassing the interrupt processing comprises not overwriting a status mask setting.” 
	Gabrielli teaches, “wherein the bypassing the interrupt processing comprises not overwriting a status mask setting.” ([0067 and 0080-0081]:  wherein when trap (interrupt) processing is bypassed for an overflow condition a floating point status register (mask) is not modified (overwritten) (See Fig. 2 and 5))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bypassing of interrupt processing performed in the combination of Suzuki and Cowlishaw to not overwrite a status mask as taught in Gabrielli.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (not updating a floating point status mask register when a corresponding interrupt is being bypassed) to a known device (combination of Suzuki and Cowlishaw which bypass floating point interrupt handling) ready for improvement to yield predictable results (not overwriting (updating) a floating point status mask when a corresponding interrupt is being bypassed) for the benefit of precisely recording exception (interrupt) conditions (Gabrielli [0083-0085]). (MPEP 2143, Example D)  

          In regards to claim 7, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer program product of claim 1” (see rejection of claim 1 above) “wherein the defined value is one and the other defined value is zero.” (Suzuki: Column 9, lines 40-60:  wherein the trap enable bit is either set to one or zero in order to perform or bypass an exception| Gabrielli [0075 and 0078]:  wherein an overflow trap processing for the overflow condition is carried out based on the overflow exception masking bit being set to one and it is bypassed based on the defined value being set to zero (See Fig. 2))

	In regards to claim 14, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer system of claim 11” (see rejection of claim 11 above) “wherein the overflow condition occurred based on a result of an operation of the one or more operations” (Suzuki:  Column 10, lines 45-67 to Column 11, lines 1-6 and Column 14, lines 20-67:  wherein floating-point operations are executed and cause an overflow condition)
	The overall combination of Suzuki, Cowlishaw and Gabrielli thus far does not teach, “wherein the overflow condition occurred based on a result of an operation of the one or more operations being larger than a target format for the result.”  Suzuki does teach an overflow condition as a result of executing floating-point operations.  However, Suzuki does not explicitly teach that the overflow condition was caused due to a larger target format.
	Gabrielli teaches, “wherein the overflow condition occurred based on a result of an operation of the one or more operations being larger than a target format for the result.” (Gabrielli [0067, 0072 and 0077-0078]:  wherein the instruction includes performing one or more operations and wherein the overflow condition occurs based on a result being larger than an output format for the result)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the overflow conditions caused in Suzuki to occur based on a result of an operation being larger than a target format as taught in Gabrielli.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (causing an overflow condition to occur based on a result being larger than a target format as taught in Gabrielli) to a known device (processor of Suzuki) ready for improvement to yield predictable results (overflow conditions which occur based on a result being larger than a target format) for the benefit of efficiently detecting all overflow conditions in a processor. (MPEP 2143, Example D)  

	Claims 8 and 19 are similarly rejected on the same basis as claim 14 above, as they are the corresponding method and computer program product claims corresponding to the system of claim 14 above.

	In regards to claim 9, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer program product of claim 8” (see rejection of claim 8 above) “wherein the operation is an operation from a group of operations consisting of arithmetic operations, conversion operations and move operations.” (Suzuki:  Column 17, lines 1-4:  wherein the operations consist of arithmetic operations or move operations| Gabrielli [0057-0058 and 0078]:  wherein the operation consist of arithmetic and conversion operations)
	In regards to claim 15, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer system of claim 11” (see rejection of claim 11 above) “wherein the overflow condition is a result of executing an operation of the instruction” (Suzuki:  Column 10, lines 45-67 to Column 11, lines 1-6 and Column 14, lines 20-67:  wherein floating point operations are executed and cause an overflow condition| Gabrielli [0077-0078]) “and wherein the bypassing the interrupt processing comprises suppressing a machine exception to be generated by the instruction.” (Suzuki:  Column 10, lines 45-67, Column 11, lines 1-6, 56-67 and Column 12, line 1:  wherein bypassing the exception processing comprises inhibiting a trap (machine exception) to be generated by the instruction)

	Claims 10 and 20 are similarly rejected on the same basis as claim 15 above, as they are the corresponding method and computer program product claims corresponding to the system of claim 15 above.

Examiner Notes

4. 	The examiner notes that claims 1-10 overcomes 35 U.S.C 101 rejections (e.g. in view of falling into one of the statutory categories) in light of the specification (see paragraph [0089]).  The specification states, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”, which limits the claims to only non-transitory subject matter.


Response to Arguments
5.	Applicant’s arguments, see page 9 of the remarks, filed on 12/16/2021, with respect to the previous 35 USC 112(b) rejections have been fully considered and are persuasive.  Therefore, the previous 112(b) rejections have been withdrawn. 

6.	Applicant's arguments, see pages 10-11 of the remarks filed on 12/16/2021, have been fully considered but they are not persuasive. Therefore, the previous 35 USC 103 rejection(s) made in view of Suzuki, Cowlishaw and Gabrielli have been maintained in regards to claims 1-20.  
	The dependent claims have been argued for the same reasons as independent claims 1, 11 and 16 and therefore dependent claims 2-10, 12-15 and 17-20 remain rejected for the same reasons as independent claims 1, 11 and 16 above.

7.	Applicant argues, the 103 rejection of claim 1 on page 10 of the remarks filed on 12/16/2021, in the substance that:
	“For instance, applicant respectfully submits that is appears that the combination of references fails to describe, teach or suggest, at the very least, applicant's claimed aspect of bypassing the interrupt processing for the overflow condition, based at least in part on the result of the logical operation and the per-instruction overflow interrupt indicator being set to another defined value, wherein the condition code is still set to reflect the overflow condition based on the bypassing occurring, as recited in independent claim 1. While Suzuki mentions an overflow exception detector (e.g., FIG. 5), Cowlishaw mentions a quantum exception mask (e.g., paragraph 34), and Gabrielli mentions overflow (e.g., paragraph 72), it appears that the combination fails to describe, teach or suggest, for instance, bypassing the interrupt processing for the overflow condition, based at least in part on the result of the logical operation and the per-instruction overflow interrupt indicator being set to another defined value, wherein the condition code is still set to reflect the overflow condition based on the bypassing occurring, as claimed in one aspect by applicant. Therefore, applicant respectfully requests an indication of allowance for independent claim 1.”

	It appears the applicant is arguing above that the combination of references does not teach “bypassing the interrupt processing for the overflow condition, based at least in part on the result of the logical operation and the per-instruction overflow interrupt indicator being set to another defined value, wherein the condition code is still set to reflect the overflow condition based on the bypassing occurring” as claimed in claim 1.  However, the examiner respectfully disagrees.
	For example, the base reference Suzuki discloses in Fig. 3 using an AND gate (element 34) to perform a logical operation using an overflow trap enable/disable indicator (element 31c; overflow interrupt indicator) and an overflow indicator (signal that has detected overflow condition leaving overflow exception detector element 22c), the output of the AND gate is sent to trap activate signal generating circuit (element 38) as to determine whether a trap (exception) for the overflow condition should be activated (i.e. which would activate exception/interrupt processing) or whether a trap for the overflow condition should not be activated (bypassing overflow interrupt processing).  Therefore, Suzuki teaches bypassing overflow interrupt processing based at least on the result of the logical operation (AND operation) and the overflow trap enable/disable indicator (element 31c; overflow interrupt indicator) being set to a defined value (i.e. the value either is 1 or 0 to indicate traps are enabled or disabled).
	However, Suzuki does not teach a per-instruction overflow interrupt indicator because it teaches using an overflow interrupt indicator stored in a trap enable register used for more than one instruction in the processor (i.e. global instruction overflow interrupt indicator).  Therefore, the combination has combined the reference Cowlishaw to teach a per-instruction interrupt indicator, as Cowlishaw teaches using a bit of an instruction to bypass or enable interrupt processing.  While, Cowlishaw does not explicitly indicate an overflow condition or per-instruction overflow interrupt indicator.  The technique of using an instruction bit to bypass or enable interrupt processing for an interrupt event is obvious as Cowlishaw teaches using an instruction bit or field allows added flexibility and control of exception detection and processing (Cowlishaw [0028]).
	Therefore, it is clear the combination of Suzuki and Cowlishaw teaches “bypassing the interrupt processing for the overflow condition, based at least in part on the result of the logical operation and the per-instruction overflow interrupt indicator being set to another defined value”.
	The combination of Suzuki and Cowlishaw does not teach “wherein the condition code is still set to reflect the overflow condition based on the bypassing occurring.”
	However, Gabrielli teaches a condition code still being set to reflect an overflow condition in a FPSR register (element 78), based on the bypassing of an overflow condition occurring in light of a trap enable/disable bit of a FPCR register (element 77).  In Gabrielli, the FPSR overflow condition is set when an overflow condition occurs despite the interrupt/trap for the overflow condition being processed or bypassed (See Gabrielli [0078]).  
	Therefore, the overall combination of Suzuki, Cowlishaw and Gabrielli does teach the argued claim limitations above.

	Claims 11 and 16 include similar limitations as claim 1 above and therefore similarly remain rejected for the same reasons as claim 1 above.
	
8.	The examiner suggests the applicant amend the independent claims to particularly discuss what bypassing of the interrupt processing means using language from paragraph [0042] of the specification as to clearly specify in the independent claims the difference between the bypassing performed in the base reference Suzuki and in the instant application.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183